Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
 
DETAILED ACTION
Applicant filed an RCE on 2/9/22. Claims 1-20 are pending and stand rejected. Claims 1, 14, 15, and 20 are amended. Claims 4 and 5 are canceled.  After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a Non-Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3,6-20 are rejected under 35 USC 112(b) there is insufficient antecedent basis for the following;

Claim 1 – “the corresponding account” is not preceded by “a corresponding account”, “the edges” is preceded by “a multitude of edges”, “the components” is preceded by a plurality of components, “the components of the first graph” Are these components for example the same components or different components. Should it be “the plurality of components”? Likewise, “identifying fraudulent accounts”, followed by identifies “fraudulent accounts,”  “identifies fraudulent accounts”, …. “the one or more fraudulent accounts”. Are these the same “fraudulent accounts” or different ones. Applicant should introduce “fraudulent accounts” followed by “the fraudulent accounts”, otherwise it appears that there are more than one type or set of fraudulent accounts. The examiner will presume that there is only one set of “fraudulent accounts” and not multiple sets.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication to Dong 2020/0349573 in view of US Patent Publication to 
Jastrebski, 20100169137 and US Patent 10460320 to Cao


As per claim 1, 15, and 20, Dong Discloses; A computing system for identifying fraudulent accounts associated with an electronic payment service, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, causes the computing system to perform operations including: (0014)
retrieving, by an interface, a data set for each of a plurality of accounts from a database, each data set including a plurality of attributes of the corresponding account; 
Dong (0042-5 account attributes, see 0045 for accounts, attributes are details of the account, )
selecting, by an attribute selection engine, a first set of attributes from the plurality of attributes; 
Dong(0040 attributes are selected 0038 transactions to buy a gift card may be an attribute for an edge, it appears that there can be selected)
constructing, by a graph modeling engine, a first graph including a plurality of nodes linked together by a multitude of edges based on the first set of attributes, wherein each of the nodes identifies a corresponding one of the accounts, Dong(0035 account node)
and each of the edges indicates one or more of the first set of attributes common to a corresponding pair of accounts; Dong(0035,0039 forming a plurality of components in the first graph, each of the components including a group of nodes connected to each other by a corresponding group of edges; Dong(0003) 
the components of the first graph to generate a first signal indicating a likelihood of the first graph to identify fraudulent accounts, (0037)
comparing the first signal with a second signal indicating the likelihood of a second graph to identify fraudulent accounts, wherein the second graph is based on a second set of attributes different than the first set of attributes Dong(0029)
and selecting one of the first graph or the second graph, based on the comparing, to predict whether any of the plurality of accounts is fraudulent. Dong(0029)
Dong does not explicitly disclose;
What Jastrebski teaches,
providing the components of the first graph to a machine learning engine including one or more seeded machine learning models, wherein the one or more seeded Ser. No.: 16/591,4665machine learning models are seeded
(0052) with historical account data (0057) indicating one or more of types of component structures or types of attributes in previously generated network graphs found to predict one or more accounts as fraudulent; analyzing, by the one or more seeded machine learning models, 
(0057-8 “or” is a choice, only one side of he or is required)
The motivation for the combination of Dong and Jastrebski is because monitoring data for fraud is important for fraud prevention. (0002) Dong and Jastrebski do not explicitly disclose what Cao teaches;
wherein the first signal indicates: an accuracy with which the first graph identifies fraudulent accounts; and a coverage of the accounts by the first graph; (col. 21 describes the accuracy of a graph for fraud detection) and wherein the second signal indicates: an accuracy with which the second graph identifies fraudulent accounts; and a coverage of the accounts by the second graph; (col. 21 describes the accuracy of a graph for fraud detection) It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to combine the disclosure of fraud disclosures of Dong with the accuracy graphing of Cao for the motivation of measuring fraud detection accuracy. (col. 1 lines 25-35)



As per claim 16, Dong discloses;
The method of claim 1, wherein the one or more attributes includes one or more of a common phone number, a common email address, a common mailing address, a common bank account number, a common IP address, a common social security number (SSN), a common tax ID, or a common age of the account. Dong(0020 email)


As per claim 17 Dong discloses;
The method of claim 1, wherein the second graph is derived by: removing one or more attributes from the first set of attributes to form the second set of attributes; and constructing a second graph including a plurality of nodes linked together by a multitude of edges each indicating one or more of the second set of attributes common to a corresponding pair of accounts.  Dong(0059, 0035)



As per claim 18 Dong discloses;
The method of claim 1, further comprising: determining a combination of attributes having the greatest predictive accuracy based at least in part on the selecting.  Dong(0045)


As per claim 19 Dong discloses; The system of claim 15, wherein execution of the instructions for analyzing the components causes the system to perform operations further comprising: training a model of historical account data based on the components; and determining whether one or more features of the components provide an accurate prediction of fraudulent accounts, wherein the one or more features indicate a percentage of the nodes in a respective component associated with a fraudulent account.  Dong(0035)

Response to Arguments
Applicant filed an RCE on 2/9/22. Claims 1-20 are pending and stand rejected. Claims 1, 14, 15, and 20 are amended. Claims 4 and 5 are canceled.  After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a Non-Final Rejection.

Allowable Subject Matter
An offering of allowable subject matter directed to 7,8 or 13,12 as they apply to claim 1 and the same for the other independent claims was offered, however the applicant did not accept the offering prior to the instant Non-Final.


claim Rejections - 35 U.S.C.  103 
Claims 1-20 stand rejected under 35 U.S.C. @ 103(a) as allegedly being unpatentable over Dong, U.S. Publication No. 2020/0349573 (hereinafter "Dong"), in view of Jastrebski et al., U.S. Publication No. 2010/0169137 (hereinafter "Jastrebski"). 

Applicant respectfully traverses these rejections, as discussed below with respect to the independent claims. 


Independent claim 1 has been amended to include the features of dependent claims 4 and 
5 (with claims 4 and 5 being canceled). In including the features of claim 5 into independentSer. No.: 16/591,466 9 
claim 1, "coverage" is used instead of "percentage," which is fully supported by the originally filed application (see, e.g., paragraphs [0033], [0038], [0044], [0047], [0049], and [0063] of the publication of Applicant's application, U.S. Publication No. 2021/0019762). 
Independent claim 1 has also been amended to include an "output" feature, which is fully supported by the originally filed application (see, e.g., paragraph [0038] of the publication of Applicant's application, U.S. Publication No. 2021/0019762). 

Independent claims 15 and 20 have been amended in a similar manner as independent 
claim 1 to include the features of claims 4 and 5 but without the inclusion of an "output" feature. 

The rejection of independent claims 1, 15, and 20 are discussed below at least with reference to the Examiner's rejection of claims 4 and 5 in the Office Action. 

Claim 14 – moot 

Independent Claim 1 
The BPAI emphasized in a post-KSR ruling that "obviousness requires a suggestion of all limitations in a claim." 1 Further, the U.S. Supreme Court has ruled that a "patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art."2 Indeed, to establish a prima facie case of obviousness, "[a ll words in a claim must be considered in judging the patentability of that claim against the prior art." 3 This means that the Examiner cannot disregard key features of a claim when formulating a rejection of the claim under 35 U.S.C. § 103. 

As amended, Applicant's independent claim 1 recites (with emphasis added): (redacted claim 1)

Neither Dong nor Jastrebski, whether considered individually or in combination, 
discloses each and every element of claim 1, and therefore Applicant's claim 1 is patentable over the proposed combination of Dong and Jastrebski. For example, neither Dong nor Jastrebski, whether considered individually or in combination, discloses "the first signal indicat[ing] an accuracy with which the first graph identifies fraudulent accounts[] and a coverage of the accounts by the first graph" and "the second signal indicat[ing] an accuracy with which the second graph identifies fraudulent accounts[] and a coverage of the accounts by the second graph,"4 as recited in Applicant's claim 1, and therefore Applicant's claim 1 is patentable over the proposed combination of Dong and Jastrebski. 


Here the applicant argument re: “accuracy” of the graphs is moot in view of newly applied “Cao”

As is evident in the above recited text of Jastrebski, while a "score" may indicate a 
"likelihood of fraudulent activity," the "score" does not indicate an accuracy with which a graph identifies fraudulent activity (much less identifying fraudulent accounts), such as recited in Applicant's claim 1 for the first signal and the second signal. For example, the "score" does not indicate whether the "score" itself is accurate in identifying a fraudulent account. Instead, the "score" is just assumed to be accurate in order to identify fraudulent activity. As such, the "score" does not indicate an accuracy with which a graph identifies fraudulent activity  15 
less identifying fraudulent accounts). 

Here Cao is offered to teach “accuracy” of fraud graphs.

Claims 15 and 20 are argued similar to claim 1
Dependent claims are argued by virtue of dependency on an independent claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following three attached non-patent literature documents were identified in an IP.com search. All are relevant to fraud detection for accounts. 
"A deep Neural Network Algorithm for detecting Credit card Fraud" (Year: 2020)
"Credit card Fraud Detection using Machine Learning" (Year: 2020)
"Solve Fraud detection problem by using Graph based learning methods" (Year: 2019)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698